UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53


            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    October 20, 2006*

                                          Before

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge


No. 06-2622                                        Appeal from the United States
                                                   District Court for the
UNITED STATES OF AMERICA,                          Northern District of Illinois,
              Plaintiff-Appellee,                  Eastern Division.

       v.                                          No. 03 CR 886

ANTHONY BROWN,                                     Suzanne B. Conlon,
           Defendant-Appellant.                    Judge.


                                        ORDER

       In Anthony Brown's initial appeal, this court affirmed his convictions but
ordered a limited remand pursuant to United States v. Paladino, 401 F.3d 471 (7th
Cir. 2005). United States v. Gougis, 432 F.3d 735, 746 (7th Cir. 2005). The district
judge conducted the Paladino remand and advised us that she would have imposed
a shorter sentence had she known the Sentencing Guidelines were advisory.
Accordingly, on April 5, 2006, we vacated Anthony Brown's sentence and remanded
this case to the district court for resentencing. The district judge held a
resentencing hearing but denied Brown's request for a new Presentence Report and


       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed.
R. App. P. 34(a)(2)(C).
No. 06-2622                                                                     Page 2

did not allow him to present evidence. The court imposed a sentence of 92 months,
five months shorter than Brown's original 97-month sentence.

       Brown now appeals, arguing that the district court committed reversible
procedural error by refusing to conduct a full, "clean slate" resentencing. We agree.
Unlike the limited Paladino remand, in which the district judge was asked to
consider only the question of whether she would have imposed a lesser sentence
under an advisory Guidelines system, our April 5, 2006 order vacating Brown's
sentence and remanding for resentencing called for a complete—not
limited—resentencing. See United States v. White, 406 F.3d 827, 832 (7th Cir.
2005); United States v. Pollard, 56 F.3d 776, 777 (7th Cir. 1995). That did not occur
here. This is not to suggest that all the evidence Brown wanted to present should
have been received by the district court, only that the resentencing, like the original
sentencing, was not limited in nature and is governed by Rule 32 of the Federal
Rules of Criminal Procedure. Accordingly, we once again vacate Brown's sentence
and remand for resentencing. Circuit Rule 36 shall apply on remand.